BIJUR, J.
This action was brought upon an alleged assignment by one Meyers of an indebtedness of $168.80 in his favor, due from defendants. Defendants claim to have paid Meyers, who turned the money over to his receiver in bankruptcy, subsequently appointed.
The evidence as to the making of the assignment was conflicting. Meyers, as witness for defendants, gave some evidence in denial of the assignment, and was permitted, over the objection of plaintiff’s *229counsel, to introduce in evidence two letters, addressed by him to defendants, stating that he had not assigned the claim to plaintiff. It is unnecessary to cite authorities in support of the rule that such self-serving declarations are not competent. Other evidence of a similar character and equally inadmissible was allowed to be introduced over appropriate objection. It is plain that this testimony must have affected the minds of the jury adversely to plaintiff’s claims.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.